I cannot agree that justice requires the granting of a new trial to appellant.
The judge who presided over the trial in the lower court was not related to any party to the action nor was he interested in the matter so as to be disqualified. Newman v. State, 49 Ala. 9; Ingraham v. State, 82 Neb. 553,118 N.W. 320.
An examination of the record discloses that the trial judge scrupulously safeguarded every right of the accused and saw to it that he was given a fair and impartial trial.
As to the merits of the case, it may properly be said that the admissions of appellant on the witness stand established his guilt. Appellant admitted that he knew he was being arrested by the sheriff of his county, and, instead of submitting to the arrest, as the law says he should do, appellant, according to his own testimony, resisted arrest, armed himself and slew the arresting officer. While appellant says sheriff Harber was aiming his gun at appellant when appellant fired two loads from a shotgun into the body of the sheriff, testimony on the part of the state was to the effect that the sheriff was unarmed and was holding up his hands begging appellant not to shoot him when appellant fired the lethal shots. But, if we accept appellant's own version of the matter, *Page 796 
he was guilty of murder. No citizen may, under the law, resist arrest, thereby bringing on a situation such as appellant says confronted him, and then claim that he killed the arresting officer in self-defense. Under our laws it is a misdemeanor to resist arrest. Section 3265, Pope's Digest. It is a felony for one to aim a weapon at an officer while resisting arrest. Section 3267, Pope's Digest.
So, according to appellant's own version of the matter, appellant was already engaged in the commission of a misdemeanor and also engaged in the commission of a felony before he took the life of the sheriff. The right of self-defense should never attach under such circumstances.
In the case of Appleton v. State, 61 Ark. 590,33 S.W. 1066, it appeared that Appleton had killed a deputy constable who was attempting to arrest him. The defense was that the officer began firing at Appleton and Appleton shot only in self-defense. In affirming the judgment of conviction of murder, Judge RIDDICK, speaking for the court, said: "The testimony of appellant himself shows that he knew Richardson had a warrant for him, and that his purpose was to arrest him. He should therefore have submitted to the arrest." "One who, in resisting a lawful arrest, intentionally kills a person seeking to arrest him is guilty of murder." 40 C.J.S. 865. See, also, notes 29 C.J. 1093. "Where a man puts himself in a state of resistance and openly defies the officers of the law, he is not allowed to take advantage of his own wrong, if his life is thereby endangered, and set up the excuse of self-defense." 26 Am.Jur. 314.
Appellant admitted on the witness stand that the difficulty arose solely from his own defiance of the law and his own violent resistance to a lawful arrest. He was in no position to plead self-defense. The jury's finding was responsive to the undisputed evidence and ought not to be disturbed.
I am authorized to state that Mr. Justice McHANEY and Mr. Justice MILLWEE concur in this dissent. *Page 797